DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 8/1/2022.  Claim 23 has been canceled.  Claims 15-22 and 24-30 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email interview with Gary Montle on 8/3/2022.

4.	The application has been amended as follows:
Claim 25, last line, change “Detaching” to -- detaching --.
Claim 26, lines 5-6, delete “, the process further comprising step (e) of detaching the film from said support”.
Claim 27, line 3, change “polyester” to -- and polyester --.
Claim 30, line 1, change “Polyurethane” to -- A polyurethane --.

Allowable Subject Matter

5.	Claims 15-22 and 24-30 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Al-Harthi et al. (US 2017/0103826) and Gaspari (WO 2017/037642).
Al-Harthi et al. disclose a nanocomposite film, comprising; a polymer matrix such as polyurethane, and up to 25 weight% of a conductive nanofiller such as graphene, wherein the graphene is in the form of nanoplatelets having an average diameter of 1-75 µm and an average thickness of 0.5-300 nm, wherein the graphene is pristine graphene having a purity of greater than 90% and having a C/O ratio of at least 100 (claims 1-3, 5 and 6, [0092], [0113]).
Gaspari disclose a multilayer membrane comprising polyurethane and 7-10% of graphene (claims 1 and 5).
	Thus, Al-Harthi et al. and Gaspari do not teach or fairly suggest the claimed 
polyurethane film comprising a polyurethane resin and graphene, said graphene present in an amount of from 1% to 30% by weight of the polyurethane film, and said graphene consisting essentially of graphene nano-platelets, with at least 90% of the graphene nano-platelets having a lateral dimension of from about 50 nm to 50000 nm and a thickness of from about 0.34 nm to 50 nm, and with the lateral dimension greater than the thickness and a C / O ratio > 100: 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762